_ significant index number department of the treasury internal_revenue_service dec t ep fa- tal ‘date d3 entity e pension _ organization o year y1 year y2 dear this is in reply to your request for a ruling concerning the income_tax treatment of certain annuity benefits receivable by you from a pension_plan we hereby revoke our previous letter to you dated date this ruling letter replaces it completely according to the information submitted you became eligible for pension annuity benefits for life commencing on date d1 in the amountofdollar_figure- - payable monthly and adjusted annually for cost of living payments of dollar_figure such time as she survives you individual_retirement_account one third of the present_value of your contract or dollar_figure from your account you were born date d2 b was born date d3 from year y1 through year y2 you performed services for the entity e an agency of organization o during all of this time you were a citizen of the u s and a resident of to pension fund f these country c before you retired you contributed dollar_figure employee contributions were includible in your gross_income over the same period b became entitled to’annuity per year payable monthly also adjusted for cost of living for your annuity benefit was reduced to reflect this distributio you elected to have the pension fund transfer to an on date d1 _per year - _ _ - _- your employer contributed twice that amount to the fund on your account these - employer contributions were not includible in your income for u s tax purposes ’ neither organization o nor entity e is a u s employer or entity based on the above’ facts and representatigns you requested a'ruling as to the correct income_tax ee treatment of the annuity payments for u s income_tax purposes anatysis of law - generally pension payments are includible in gross_income under sec_72 of the internal_revenue_code_of_1986 the code but sub sec_72 excludes from income that portion of each payment which represents a return of the investment_in_the_contract the employee’s own contributions which were includible in his gross_income at the time contributed usually constitute his investment_in_the_contract as defined in ee sec_72 sec_72 also provides that employer contributions to the pension_plan are part of the investment_in_the_contract if they would have been excludible from the employee’s gross_income had they been paid directly to the employee however this provision does not apply if the contributions were made for services rendered after and if the excludability from gross_income would have been by reason of the sec_911 foreign_income exclusion see revrul_71_436 c b in your-case the employer contributions were for service after and-had they been paid directly to you they would have been includible in your gross_income but for the application of therefore these amounts are not part of your investment in sec_911 of the code the contract under sec_862 compensation_for services performed outside of the u s is foreign source service income likewise employer contributions to a pension_plan in respect of personal service performed outside the u s are treated as foreign source service income u s citizens are subject_to u s tax on their worldwide income including foreign_source_income under sec_61 of the code in addition u s citizens are taxed on the earnings and-accretions component of distributions from a pension_plan whether the plan’s trust is a domestic_trust or a foreign_trust therefore your annuity benefits are entirely includible in gross_income except for that portion of each payment which represents a return of your employee contributions for ' a pension starting at date d1 the exclusion amount is determined under the simplified_method of sec_72 of the code based on the ages of the retiree and survivor annuitant and based on the total amount of the investment_in_the_contract reduced by any investment amounts recovered before the annuity_starting_date the excludible amount remains fixed in terms of u s currency although this amount may vary with the exchange rate with country c currency the amount includible in income will also vary due to the receipt of cost_of_living_adjustments which are fully includible in income for u s purposes _ -t ' me your employee contributions of dollar_figure - - lump sum payment return of investment - sec_72 of the code provides for the treatment of payments received under an annuity_contract but received not as an annuity such as lump sum distributions sec_72 distinguishes different treatments for a lump sum paid before or after the start of an annuity in this case the lump sum was paid on the same day as the annuity_starting_date however the election to receive the lump sum was made before the annuity_starting_date and the annuity rate from the first day of the annuity obligation reflected the reduced account balance resulting from the payment of the lump sum sec_72 provides that if a lump sum is paid from a qualified_plan in connection with the commencement of an annuity it is to be treated as being paid before the annuity_starting_date even if the actual date of its transfer is not before the for these purposes your lump sum payment is treated as paid annuity_starting_date before the start of the annuity under sec_72 of the code if a lump sum payment is paid under a qualified_plan before the start of the annuity that portion of the lump sum payment is excludible from income which bears to the whole payment the same ratio as the investment_in_the_contract bears to the account balance with a defined_benefit_plan an account balance a is often not available but we will accept the present_value of your contract as representative of the account balance since your lump sum payment was one third percent of the present_value of the contract the total present_value of the contract would have been dollar_figure investment_in_the_contract the ratio of the investment_in_the_contract to'tne account - balance at that time was _ payment or dollar_figure remaining investment_in_the_contract was dollar_figure annuity payments under the simplified_method of sec_72 of the code the monthly exclusion amount is found by dividing your investment_in_the_contract by a divisor based on the and less combined ages of a and b since the sum of these ages was atleast -_ your remaining investment_in_the_contract as reduced by than _thedivisoris therefore your monthly the tax-free part of the lump sum payment was dollar_figure exclusion amount is dollar_figure gross_income for each annuity_payment you receive until the total amount so excluded ‘after this amount has been equaled the remaining investment amount ofdollar_figure excluded the annuity amounts will be fully includible in your gross_income represented a return of your investment after this your this amount is excludible from percent of the lump sum percent therefore - were your org ‘200711022 this ruling is limited to the issues expressly stated herein we are expressing no opinion as to the taxability or non-taxability of any payments for a nonresident_alien you should attach a copy of this ruling to the initial tax returns in which you apply the exclusion determined above we are enclosing a copy for your u s return and'a copy for your country c return oe os if you’have any question concerning a toll-free number or you may contact number this matter please contact at ‘ d ’ ' i d not also not a toll free at sincerely ekjned doane i prete donna m prestia manager actuarial group rulings agreements technical enclosures two copies of this ruling notice deleted copy
